[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO STRIKE SPECIAL DEFENSES DATED — OCTOBER 20, 1992
The defendant filed an objection to the motion to strike with a brief, dated November 23, 1992, in support thereof.
As the memorandum does not address the first special defense it should be stricken as the defendant does not oppose it.
The defendant claims the second special defense should not be stricken due to the equitable nature of the foreclosure process.
The Court concludes that since the second special CT Page 706 defense, which addressed a second mortgage, and it is the first mortgage which is being foreclosed, the second special defense should be stricken also as there are insufficient facts to raise any issue of equity.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court